Exhibit 10.15

 

 

 

Non-Employee Director Compensation Summary

 

Non-employees directors of LRAD Corporation (“Outside Directors”) will be
compensated as follows through a combination of cash payments and equity grants:

 

Cash Retainer.

 

Each Outside Directors will receive an annual retainer in the amount of $25,000,
which will be paid in equal quarterly installments.

 

Equity Grants.

 

Initial Grant

 

In connection with his or her initial election to the Board of Directors of the
Company, each Outside Directors will be granted an option to purchase 30,000
shares of the Company’s common stock. The stock option will be granted at fair
market value on the date of grant, will vest on the first anniversary of the
grant date and will expire on the earlier of the 7th anniversary of the grant
date and the 90th day following the date that the holder is no longer a director
of the Company.

 

Annual Grant

 

Each Outside Director will receive an annual grant of an option to purchase
20,000 shares of the Company’s common stock at each annual meeting of
stockholders of the Company at which the director is re-elected to the Board of
Directors. The stock option will be granted at fair market value on the date of
grant, will vest on the first anniversary of the grant date and will expire on
the earlier of the 7th anniversary of the grant date and the 90th day following
the date that the holder is no longer a director of the Company.

 